Case 21-10095-elf       Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56                  Desc Main
                                    Document      Page 1 of 8


                                            L.B.F. 3015.1

                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                          Case No.:        21-10095-ELF

          John H Sanderson, III                  Chapter:         13

                 Debtor(s)

                                         Chapter 13 Plan

          ☒​Original
          ☐​______ Amended

 Date: ​February 11, 2021

                            THE DEBTOR HAS FILED FOR RELIEF UNDER
                             CHAPTER 13 OF THE BANKRUPTCY CODE

                                  YOUR RIGHTS WILL BE AFFECTED

 You should have received from the court a separate Notice of the Hearing on Confirmation of Plan,
 which contains the date of the confirmation hearing on the Plan proposed by the Debtor. This
 document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
 carefully and discuss them with your attorney. ​ANYONE WHO WISHES TO OPPOSE ANY
 PROVISION OF THIS PLAN MUST FILE A WRITTEN OBJECTION​ in accordance with Bankruptcy
 Rule 3015 and Local Rule 3015-4. ​This Plan may be confirmed and become binding, unless a
 written objection is filed.

                IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
               MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                            NOTICE OF MEETING OF CREDITORS.



  Part 1: Bankruptcy Rule 3015.1(c) Disclosures

     ☒​Plan contains non-standard or additional Provisions - see Part 9
     ☐​Plan limits the amount of secured claim(s) based on value of collateral - see Part 4
     ☐​Plan avoids a security interest or lien - see Part 4 and/or Part 9

  Part 2: Plan Payment, Length and Distribution - ​Parts 2(c) & 2(e) MUST BE COMPLETED IN
  EVERY CASE

    ​§ 2(a)(1) Initial Plan:
       Total Base Amount ​to be paid to the Chapter 13 Trustee (“Trustee”) $​86,550.00
       Debtor shall pay the Trustee $​1,000.00​ per month for ​1​ month; and
       Debtor shall pay the Trustee $​1,450.00​ per month for ​59​ months.
     ​☐​Other changes in the scheduled plan payment are set forth in § 2(d)




                                                   1
Case 21-10095-elf        Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56            Desc Main
                                     Document      Page 2 of 8



    § 2(a)(2) Amended Plan:
      Total Base Amount​ to be paid to the Chapter 13 Trustee (“Trustee”) $____________
    The Plan payments by Debtor shall consist of the total amount previously paid ($________)
 added to the new monthly Plan payments in the amount of $_____ beginning _________(date) and
 continuing for ______ months.
   ​ ​Other changes in the scheduled plan payment are set forth in § 2(d)
    ☐
  ​§ 2(b) Debtor shall make plan payments to the Trustee from the following sources in
 addition to future wages (Describe source, amount and date when funds are available, if
 known):

   § 2(c) Alternative treatment of secured claims:
     ​ ​None.​ If “None” is checked, the rest of § 2(c) need not be completed.
      ☒

    ​☐​Sale of real property
      See § 7(c) below for detailed description.

    ​☐​Loan modification with respect to mortgage encumbering property:
      See § 4(f) below for detailed description.

   ​§ 2(d) Other information that may be important relating to the payment and length of Plan:

  60 month plan

    ​§ 2(e) Estimated Distribution:
       A. Total Priority Claims (Part 3)
               1. Unpaid attorney’s fees
                                                                   $​3,497.95​_________________
               2. Unpaid attorney’s costs
                                                                   $________________________
               3. Other priority claims (e.g., priority taxes)
                                                                   $​24,144.00​________________
      B.   Total distribution to cure defaults (§ 4(b))
                                                                   $​10,000.00​________________
      C.   Total distribution on secured claims (§§ 4(c)&(d))
                                                                   $​39,823.65​________________
      D.   Total distribution on unsecured claims (Part 5)
                                                                   $​429.40​___________________
                                           Subtotal
                                                                   $​77,895.00​________________
      E.   Estimated Trustee’s Commission
                                                                   $​8,655.00​_________________
      F.     Base Amount
                                                                   $​86,550.00​________________



 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)

  ​§ 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
 unless the creditor agrees otherwise:

  Creditor                           Type of Priority             Estimated Amount to be Paid

  Bankruptcy Done Right, LLC         Attorney Fees                $3,497.95

  Internal Revenue Service           Taxes                        $20,871.00

  PA Department of Revenue           Taxes                        $3,273.00




                                                      2
Case 21-10095-elf         Doc 12        Filed 02/11/21 Entered 02/11/21 16:32:56                Desc Main
                                        Document      Page 3 of 8



   ​§ 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
 less than full amount.

  ​ ​☒​None.​ If “None” is checked, the rest of § 3(b) need not be completed.

   ​ ​The allowed priority claims listed below are based on a domestic support obligation that has
    ☐
 been assigned to or is owed to a governmental unit and will be paid less than the full amount of the
 claim. ​This plan provision requires that payments in § 2(a) be for a term of 60 months; see 11
 U.S.C. § 1322(a)(4).



  Name of Creditor                                           Amount of claim to be paid




 Part 4: Secured Claims

   ​§ 4(a) Secured claims not provided for by the Plan:
      ​ ​None. ​If “None” is checked, the rest of § 4(a) need not be completed.
       ☒

  Creditor                                                   Secured Property

  ☐​If checked, debtor will pay the creditor(s) listed
  below directly in accordance with the contract terms
  or otherwise by agreement.



   ​§ 4(b) Curing default and maintaining payments
      ​ ​None. ​If “None” is checked, the rest of § 4(b) need not be completed.
       ☒
    The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages;
 and, Debtor shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in
 accordance with the parties’ contract.

  Creditor           Description        Current              Estimated     Interest Rate   Amount to
                     of Secured         Monthly              Arrearage     on              be Paid to
                     Property and       Payment to                         Arrearage, if   Creditor by
                     Address, if        be paid                            applicable      the Trustee
                     real property      directly to                        (%)
                                        creditor by
                                        Debtor




   ​§ 4(c) Allowed secured claims to be paid in full: based on proof of claim or
 pre-confirmation determination of the amount, extent or validity of the claim
      ​ ​None. ​If “None” is checked, the rest of § 4(c) need not be completed.
       ☒
    (1) Allowed secured claims listed below shall be paid in full and their liens retained until
 completion of payments under the plan.

     (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed
 to determine the amount, extent or validity of the allowed secured claim and the court will make its
 determination prior to the confirmation hearing.




                                                         3
Case 21-10095-elf        Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56                    Desc Main
                                     Document      Page 4 of 8



     (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a
 general unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as
 determined by the court.

      (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
 U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. ​If the claimant
 included a different interest rate or amount for “present value” interest in its proof of claim or
 otherwise disputes the amount provided for “present value” interest, the claimant must file an
 objection to confirmation.

    (5) Upon completion of the Plan, payments made under this section satisfy the allowed
 secured claim and release the corresponding lien.



  Name of Creditor        Description of         Allowed         Present      Dollar        Total
                          Secured Property       Secured         Value        Amount of     Amount to
                          and Address, if        Claim           Interest     Present       be paid
                          real property                          Rate         Value
                                                                              Interest




   ​§ 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
    ​☐​None. ​If “None” is checked, the rest of § 4(d) need not be completed.

   The claims below were either (1) incurred within 910 days before the petition date and secured by
 a purchase money security interest in a motor vehicle acquired for the personal use of the
 debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money
 security interest in any other thing of value.

    (1) The allowed secured claims listed below shall be paid in full and their liens retained until
 completion of payments under the plan.

      (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
 U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
 included a different interest rate or amount for “present value” interest in its proof of claim, the court
 will determine the present value interest rate and amount at the confirmation hearing.



  Name of Creditor          Collateral             Amount of       Present          Estimated total
                                                   Claim           Value            payments
                                                                   Interest

  CarMax Business           2016 Audi A6           $34,276.87      5%               $39,823.65
  Services, LLC

   ​§ 4(e) Surrender
    ​☒​None. ​If “None” is checked, the rest of § 4(e) need not be completed.

     (1) Debtor elects to surrender the secured property listed below that secures the creditor’s
 claim.
     (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured
 property terminates upon confirmation of the Plan.
     (3) The Trustee shall make no payments to the creditors below on their secured claims.




                                                     4
Case 21-10095-elf        Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56                   Desc Main
                                     Document      Page 5 of 8



  Creditor                                               Secured Property




   ​§ 4(f) Loan Modification
    ​☒​None. ​If “None” is checked, the rest of § 4(f) need not be completed.

      (1) Debtor shall pursue a loan modification directly with ______________________________
 or its successor in interest or its current servicer (“Mortgage Lender”), in an effort to bring the loan
 current and resolve the secured arrearage claim.

    (2) During the modification application process, Debtor shall make adequate protection
 payments directly to Mortgage Lender in the amount of ​$________​ per month, which represents
 ________________(​describe basis of adequate protection payment)​ . Debtor shall remit the
 adequate protection payments directly to the Mortgage Lender.

      (3) If the modification is not approved by _________________(date), Debtor shall either
 (A) file an amended Plan to otherwise provide for the allowed claim of the Mortgage Lender; or (B)
 Mortgage Lender may seek relief from the automatic stay with regard to the collateral and Debtor
 will not oppose it.


 Part 5: General Unsecured Claims

   ​§ 5(a) Separately classified allowed unsecured non-priority claims
    ​☐​None. ​If “None” is checked, the rest of § 5(a) need not be completed.



  Creditor            Basis for Separate      Treatment              Amount of Claim       Amount to
                      Classification                                                       be Paid

  Robert Mill         Apartment lease         Arrears are to be      $10,000.00            $10,000.00
  Apartment           arrears                 paid through the
  Associates, LLC                             Plan. Debtor will
                                              continue
                                              postpetition
                                              monthly payments
                                              per Part 6 of this
                                              Plan.

   ​§ 5(b) Timely filed unsecured non-priority claims
      (1) Liquidation Test (​check one box​)
          ☒​All Debtor(s) property is claimed as exempt
         ☐​Debtor(s) has non-exempt property valued at $___________ for purposes of §
          1325(a)(4)
 and plan provides for distribution of $___________ to allowed priority and unsecured general
 creditors.

     (2) Funding: § 5(b) claims to be paid as follows (​check one box​):
         ☒​Pro rata
         ☐​100%
         ☐​Other (Describe)




                                                     5
Case 21-10095-elf       Doc 12       Filed 02/11/21 Entered 02/11/21 16:32:56                  Desc Main
                                     Document      Page 6 of 8



 Part 6: Executory Contracts & Unexpired Leases

   ​☐​None. ​If “None” is checked, the rest of § 6 need not be completed.



  Creditor             Nature of Contract or Lease       Treatment by Debtor Pursuant to § 365(b)

  Robert Mill          Apartment lease                   Debtor’s arrears are to be cured through the
  Apartment                                              Plan. Debtor assumes the lease, and will
  Associates, LLC                                        continue ongoing postpetition monthly lease
                                                         payments.


 Part 7: Other Provisions

   ​§ 7(a) General principles applicable to the Plan
      (1) Vesting of Property of the Estate (​check one box​)
           ☐​Upon confirmation
         ☒​Upon discharge
    (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim
 Controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

     (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments
 under § 1326(a)(1)(B),(C) shall be disbursed to the creditors by the debtor directly. All other
 disbursements to creditors shall be made by the Trustee.

     (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which
 Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of any
 applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary
 to pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
 approved by the court.

   ​§ 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
 principal residence.

    (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
 such arrearage.

    (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
 mortgage obligations as provided for by the terms of the underlying mortgage note.

     (3) Treat the pre-petition arrearage as contractually current upon confirmation of the Plan for
 the sole purpose of precluding the imposition of late charge payments or other default-related fees
 and services based on the pre-petition default or default(s). Late charges may be assessed on
 post-petition payments as provided by the terms of the mortgage and note.

     (4) If a secured creditor with a security interest in the Debtor’s property sent regular
 statements to the Debtor pre-petition, and the Debtor provides for payments of that claim directly to
 the creditor in the Plan, the holder of the claims shall resume sending customary monthly
 statements.

     (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor
 with coupon books for payments prior to the filing of the petition, upon request, the creditor shall
 forward post-petition coupon book(s) to the Debtor after this case has been filed.

     (6) Debtor waives any violation of stay claim arising from the sending of statements and



                                                    6
Case 21-10095-elf       Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56                  Desc Main
                                    Document      Page 7 of 8



 coupon books as set forth above.

   ​§ 7(c) Sale of Real Property
    ​☒​None. ​If “None” is checked, the rest of § 7(c) need not be completed.

     (1) Closing for the sale of ______________________________________________________
 (the “Real Property”) shall be completed within ____ months of the commencement of this
 bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the parties or provided by the
 Court, each allowed claim secured by the Real Property will be paid in full under § 4(b)(1) of the
 Plan at the closing (“Closing Date”).

     (2) The Real Property will be marketed for sale in the following manner and on the following
 terms:


      (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at
 settlement all customary closing expenses and all liens and encumbrances, including all § 4(b)
 claims, as may be necessary to convey good and marketable title to the purchaser. However,
 nothing in this Plan shall preclude the Debtor from seeking court approval of the sale of the
 property free and clear of liens and encumbrances pursuant to 11 U.S.C. § 363(f), either prior to or
 after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or in order to
 convey insurable title or is otherwise reasonably necessary under the circumstances to implement
 this Plan.

      (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours
 of the Closing Date.

      (5) In the event that a sale of the Real Property has not been consummated by the expiration
 of the Sale Deadline:



 Part 8: Order of Distribution

 The order of distribution of Plan payments will be as follows:

   Level 1: ​Trustee Commisions*
   Level 2: ​Domestic Support Obligations
   Level 3: ​Adequate Protection Payments
   Level 4: ​Debtor’s attorney’s fees
   Level 5: ​Priority claims, pro rata
   Level 6: ​Secured claims, pro rata
   Level 7: ​Specially classified unsecured claims
   Level 8: ​General unsecured claims
   Level 9: ​Untimely filed general unsecured non-priority claims to which debtor has not objected

 *Percentage fees payable to the standing trustee will be paid at the rate fixed by the United
 States Trustee not to exceed ten (10) percent.

 Part 9: Non Standard or Additional Plan Provisions

 Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the
 applicable box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed
 elsewhere in the Plan are void.

   ​☐​None. ​If “None” is checked, the rest of Part 9 need not be completed.

 Arrears for Creditor, Robert Mill Apartment Associates, LLC’s are to be paid through the Plan as
 listed in Part 5(a), as it is necessary to cure the arrears to adhere to the lease terms, and for



                                                   7
Case 21-10095-elf       Doc 12      Filed 02/11/21 Entered 02/11/21 16:32:56                Desc Main
                                    Document      Page 8 of 8



 Debtor’s family to remain in the property. Debtor will continue ongoing monthly lease payments
 directly to Creditor for all post-petition payments.


 Part 10: Signatures

   By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan
 contains no nonstandard or additional provisions other than those in Part 9 of the Plan.




  Date: ​February 11, 2021                             /s/ John P. Attiani, Esq.
                                                       Attorney for Debtor(s)



   If Debtor(s) are unrepresented, they must sign below.




  Date: ​February 11, 2021                             /s/ John H Sanderson, III
                                                       Debtor

  Date: _________________                              _________________________________
                                                       Joint Debtor




                                                   8
